       Case 2:20-cv-01203-JAM-DB Document 8 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID JEROME OLIVER, SR, et al.,                 No. 2:20-cv-1203 JAM DB PS
12                       Plaintiffs,
13           v.                                        ORDER
14    PLACER COUNTY SUPERIOR COURT,
      et al.,
15

16                       Defendants.
17

18          Plaintiff is proceeding in this action pro se. The matter was referred to a United States

19   Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On November 23, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within thirty days after service of the findings and

23   recommendations. The thirty-day period has expired, and plaintiff has not filed any objections to

24   the findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   ////

28   ////
                                                       1
      Case 2:20-cv-01203-JAM-DB Document 8 Filed 03/01/21 Page 2 of 2


 1              Accordingly, IT IS HEREBY ORDERED that:
 2              1. The findings and recommendations filed November 23, 2020 (ECF No. 6) are adopted
 3   in full;
 4              2. Plaintiff’s June 16, 2020 application to proceed in forma pauperis (ECF No. 2) is
 5   denied;
 6              3. Plaintiff’s September 17, 2020 amended complaint (ECF No. 4) is dismissed without
 7   leave to amend; and
 8              4. This action is dismissed.
 9

10
     DATED: March 1, 2021                              /s/ John A. Mendez
11                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
